Mr. JUSTICE TRAPP delivered the opinion of the court: Defendant appeals his conviction for murder upon a jury’s verdict. Sentence of 20 to 60 years was imposed. The State Appellate Defender has filed a motion to withdraw as appointed counsel, together with a brief in conformity with Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493, 87 S.Ct. 1396. Proof of service upon defendant was shown. Defendant was granted leave to file supplemental points and authorities, but none were filed. The Anders brief states that possible issues upon appeal relate to the denials of a change of venue; the admission of defendant’s confession into evidence; the admission of a photograph of the victim; the question of guilt beyond a reasonable doubt and the excessiveness of sentence. We have examined the record which discloses that defendant’s motion for a change of venue was withdrawn in open court after extended inquiry by the trial judge which established that the withdrawal was understandingly made. The photograph admitted into evidence was relevant and within the discretion of the trial court.  The defendant’s confession was introduced into evidence. The record shows that defendant was fully advised as to his constitutional right and the confession included acknowledgment that it was made voluntarily. The record shows that defendant had consulted with trial counsel for some 45 minutes prior to giving such confession, and that counsel was present while it was made. No objection was made to the offer of the confession into evidence. We find no error upon this issue.  Substantial psychiatric evidence supports the specific finding of the trial court that incarceration was necessary. The sentence imposed is within the statutory range. Ill. Rev. Stat. 1973, ch. 38, § 1005—8—1(b) (1).  There being no meritorious grounds for appeal in the record, counsel's motion to withdraw is allowed and the conviction and sentence are affirmed. Affirmed. SIMKINS, P. J., and CRAVEN, J., concur.